Citation Nr: 0007041	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in 
the February 1947 rating decision which severed the grant of 
service connection for a psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to September 
1943 and from April 1946 to August 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Huntington, 
West Virginia Regional Office (RO) which found that new and 
material evidence to reopen a claim for service connection 
for a psychiatric disorder had not been submitted.  The 
veteran testified in June 1998 at a Video Conference hearing 
before the undersigned.  During the hearing, the veteran 
raised the issue of clear and unmistakable error in the 
February 1947 rating action which severed service connection 
for a psychiatric disorder.  The Board found that the issue 
of new and material evidence to reopen a claim for service 
connection for a psychiatric disorder was inextricably 
intertwined with the issue of whether there was CUE in the 
February 1947 rating action.  The Board therefore determined 
that the RO must first adjudicate the issue of CUE.  As such, 
the Board remanded the case back to the RO in October 1998 
for adjudication of the CUE issue.  

In a July 1999 rating decision, the RO found that the 
February 1947 rating decision was not clearly and 
unmistakably erroneous.  The veteran submitted a timely 
notice of disagreement as to this issue, and the Board 
accepts the October 1999 statement from the veteran's 
representative as a timely substantive appeal.  As such, the 
issue of CUE is currently in appellate status and before the 
Board at this time.  Moreover, the claim of service 
connection for a psychiatric disorder was reopened in a 
September 1999 supplemental statement of the case.  While the 
RO considered the veteran's claim for a psychiatric disorder 
on a de novo basis, the Board is not bound by that 
determination.  In fact, the Board is required to conduct an 
independent new and material evidence analysis in claims 
involving final decisions.  See Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd No. 95-7058 (U.S. Ct. App. Fed. Cir. May 6, 
1996).  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was granted 
by rating decision in March 1944.

2.  By rating decision in December 1946, severance of the 
grant of service connection for a psychiatric disorder was 
proposed; the veteran received notice of the proposed 
severance.

3.  The veteran did not respond to the proposal to sever and 
by rating decision in February 1947 service connection for a 
psychiatric disorder was severed; the veteran did not file a 
timely appeal therefrom.

4.  The February 1947 rating decision severing the grant of 
service connection for a psychiatric disorder was supported 
by the evidence then of record and the law was properly 
applied.

5.  Evidence submitted since the RO's February 1947 decision 
is not so significant that it must be considered in order to 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1947 rating action which severed the grant 
of service connection for a psychiatric disorder was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(1999); R&PR § 1009(D), effective November 26, 1945.  

2.  The February 1947 rating decision of the RO that denied 
service connection for a psychiatric disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).

3.  Evidence received since the February 1947 rating 
determination is not new and material and, thus, the claim of 
service connection for a psychiatric disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The veteran has asserted that there was CUE in a February 
1947 rating decision which severed service connection for 
psychoneurosis because the evidence of record at the time was 
sufficient to grant service connection.  The evidence of 
record at the time of the February 1947 rating decision may 
be summarized as follows.

"Inaptitude" was the basis for the veteran's discharge from 
the Navy in September 1943 after approximately one month of 
service.  In March 1944, the veteran was granted entitlement 
to service connection for psychoneurosis, unclassified, with 
a 10 percent rating assigned to that disability.  A 
subsequent June 1945 rating decision confirmed and continued 
the prior 10 percent rating for service-connected 
psychoneurosis.  The veteran enlisted in the Army in April 
1946, but was again placed before an aptitude board in July 
1946, and recommended for discharge on the basis of ineptness 
because of his emotional instability reaction, manifested by 
erratic, impulsive behavior and lack of responsibility.  The 
veteran was discharged form the Army in August 1946.

Thereafter, in December 1946, the RO proposed to sever 
service connection for the veteran's psychoneurosis based 
upon clear and unmistakable error.  In this regard, the RO 
found that the Board granting service connection failed to 
take into consideration any accepted psychiatric principles 
referable to the veteran's disability of psychoneurosis.  
Rather, the veteran was released from active duty following 
an appearance before the Aptitude Board in September 1943 
based solely on a diagnosis of psychoneurosis.  The RO 
pointed out that there was no record of treatment for 
psychoneurosis, but merely the report from the Aptitude 
Board; and based upon the veteran's psychosomatic complaints 
and hypochondriacal pre-occupation, he was discharged without 
having rendered any material service to the Navy, less than 
30 days after induction.  Moreover, the RO found, based on 
the evidence of record, that the veteran clearly had no true 
pathological psychoneurosis, but that his condition was 
wholly a basic deviation from normal mental stability which 
had been present throughout his lifetime, and was not in any 
way increased by his short periods under military control.  

It was noted as part of the December 1946 proposed severance 
that the veteran was given 60 days notice as provided in R&PR 
1009D.  The February 1947 severance action likewise noted 
that the veteran had been provided with notice under R&PR 
1009D.  R&PR 1009D, as effective from November 26, 1945, 
provides that in those instances wherein the severance of 
service connection is involved, the claimant will be 
immediately notified in writing of the contemplated action 
and the detailed reasons therefor and will be given a 
reasonable period, not to exceed 60 days, from the date on 
which such notice is mailed to his last address of record, 
for the presentation of additional evidence pertinent to the 
question.  Final action will be accomplished locally with 
notification to the veteran of his right to appeal.  Under 
the presumption of regularity of the official acts of public 
officers, it is presumed that notice of the December 1946 
proposed severance and notice of the veteran's right to 
appeal from the February 1947 severance action were mailed by 
VA employees to the veteran's address on the dates indicated.  
Gold v. Brown, 7 Vet. App. 315 (1995).  In light of the 
foregoing, the RO properly severed the grant of service 
connection for a psychiatric disorder in February 1947.

The RO's February 1947 decision to sever service connection 
for psychoneurosis is final and is not subject to revision on 
the same factual basis in the absence of CUE.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (1999). 

The Court has addressed the question of determining when 
there is clear and unmistakably error (CUE) present in a 
prior decision.  In this regard, the Court has propounded a 
three-pronged test.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed a the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated, 

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

The veteran has contended that the evidence of record at the 
time of the February 1947 rating decision did not support the 
severance of the grant of service connection for a 
psychiatric disorder.  This allegation does not fit the 
definition of a viable CUE claim.  Specifically, in Damrel v. 
Brown, 6 Vet. App. 242 (1994), the Court held that the 
argument that the RO misevaluated and misinterpreted the 
evidence available to it at the time of the final prior 
determination (reweighing of the evidence) is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a).  

If a claimant fails to raise the issue of CUE with the type 
of specificity required (as is the situation in the current 
claim), there is no requirement that the Board address the 
merits of the issue.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
The claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Luallen v. 
Brown, 8 Vet. App. 92 (1995) and Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Under the circumstances, the Board 
concludes that the veteran has failed to reasonably raise a 
viable claim of CUE relative to the February 1947 rating 
decision.


New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Additionally, the pertinent laws and regulations 
provide that a psychosis will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, 
service connection cannot be granted for a personality 
disorder.  38 C.F.R. § 3.303(c) (1999).  

In February 1947, the grant of service connection for 
psychoneurosis was severed.  At that time, the evidence of 
record showed that the veteran was released from active duty 
following an appearance before the Aptitude Board in 
September 1943 based solely on a diagnosis of psychoneurosis.  
The RO pointed out that there was no record of treatment for 
psychoneurosis, but merely the report from the Aptitude 
Board; and based upon the veteran's psychosomatic complaints 
and hypochondriacal pre-occupation, he was discharged without 
having rendered any material service to the Navy, less than 
30 days after induction.  Moreover, the RO found, based on 
the evidence of record, that the veteran clearly had no true 
pathological psychoneurosis, but that his condition was 
wholly a basic deviation from normal mental stability which 
had been present throughout his lifetime, and was not in any 
way increased by his short periods under military control.  
The veteran was provided notice of his procedural and 
appellate rights; however he did file an appeal therefrom.  
Thus, the RO's February 1947 decision severing service 
connection for psychoneurosis is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 3.104 (1999).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  According to the Court, an RO decision 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is another 
"disallowance" of a claim (the claim to reopen) because 
that claim is not being "allowed."  Accordingly, the Court 
held that sections 5108, 7104(b), and 7105(c) require that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which 
was not previously physically of record.  To be "new," 
additional evidence must be more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In order for 
evidence to be "material," in Colvin the Court stated that 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  In the instant 
case, however, the RO only adjudicated the veteran's claim 
under the ambit of 38 C.F.R. § 3.156 in the September 1999 
supplemental statement of the case.  Thus, there is no due 
process issue resulting from the holding in Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998) at the RO level and the Board 
will review the veteran's claim to reopen solely in 
accordance with the criteria found in 38 C.F.R. § 3.156.  In 
short, this change in the law has not resulted in any 
prejudice to the veteran's claim.

In this case, the evidence added to the record since the RO's 
February 1947 decision consists of current medical evidence 
showing outpatient treatment for various disabilities 
including anxiety and depression.  Thus, the additional 
evidence is new as it demonstrates the presence of 
psychiatric disability that was not of record in February 
1947.  In addition, the veteran has testified that he 
incurred a psychiatric disability during service as a result 
of being severely beaten by several officers.  In support of 
his contention, the veteran submitted lay statements from his 

brother and his uncle.  Specifically, the veteran's uncle 
provided a May 1997 statement indicating that he visited the 
veteran at the Great Lakes Naval Station due to a severe 
beating received during service.  The veteran's brother also 
provided a statement in July 1997 indicating that the veteran 
had received an ethnically motivated beating by four naval 
personnel.  According to the veteran's brother, the veteran's 
personality changed as a result of injuries suffered from the 
beating in service.  This lay evidence is also new as it was 
not of record in 1947.

The Board finds, however, that the additional evidence is not 
material.  Even assuming the veracity of the newly submitted 
evidence, this evidence does not show that a psychiatric 
disability was manifest in service, within the initial post 
service year, or that any current psychiatric disability is 
related to service.  Accordingly, the additional evidence is 
not probative of whether any current psychiatric disability 
is connected to the veteran's service and thus the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999).  In conclusion, as new and material evidence 
has been submitted, the veteran's claim to reopen must be 
denied. 

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), as the 
veteran has not submitted new and material evidence, his 
claim may not been reopened.  Thus, the Board may not reach 
the issue of whether the veteran's claim would be well 
grounded pursuant to 38 U.S.C.A. § 5107(a), or address 
whether the duty to assist under 38 U.S.C.A. §  5107(b) has 
been fulfilled.  In this case, the representative's request 
for additional evidentiary development falls within the 
province of the duty to assist.  The Board 

cannot assist in the development of this claim.  


ORDER

The appeal to establish that there was clear and unmistakable 
error in the February 1947 rating decision which severed the 
grant of service connection for a psychiatric disorder is 
denied.

As new and material evidence to reopen a claim of entitlement 
to service connection for a psychiatric disability has not 
been presented, the veteran's claim is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

